                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                               3:17-CR-00114-RJC-DSC
 USA                                               )
                                                   )
                                                   )
           v.                                      )
                                                   )                  ORDER
                                                   )
 ROBERT M. BOSTON (1)                              )
                                                   )
                                                   )
                                                   )

       THIS MATTER is before the Court upon the defendant’s pro se Motion for Release

Pending Appeal, (Doc. No. 130), and the government’s response in opposition, (Doc. No. 134).

       Following the defendant’s conviction by jury verdict, the Court allowed him to remain on

conditions of release pending sentencing. At the sentencing hearing, the Court found the

defendant was in violation of the conditions of release based on his admitted daily, excessive

drinking, representing a danger to himself and to the community. (Compare Doc. No. 7: Order at

2 (prohibiting excessive use of alcohol) with Doc. No. 100: Presentence Report at ¶ 340).

Therefore, the Court remanded the defendant to the custody of the United States Marshals

Service.

       To remain released pending appeal, a defendant must show by clear and convincing

evidence that he is not likely to flee or pose a danger to the safety of any other person or the

community. 18 U.S.C. § 3143(b)(1)(A). The defendant also must show that the appeal is not for

the purpose of delay and raises a substantial question of law or fact likely to result in reversal, a

new trial, a sentence without imprisonment, or a sentence reduced below the time necessary for

an appeal. 18 U.S.C. § 3143(b)(1)(B). Considering the issues noted by the defendant his motion
and the entire record of this case, the Court finds that he has failed to establish by clear and

convincing evidence that he is not likely to flee or pose a danger to the safety of any other person

or the community. Additionally, he has not shown a substantial question of law or fact is likely

to result in reversal or reduced sentence on appeal.

       IT IS, THEREFORE, ORDERED that the defendant’s motion (Doc. No. 130) is

DENIED.

 Signed: October 26, 2018




                                                  2
